ORDER
PER CURIAM
On consideration of the certified order of the Court of Appeals of Maryland disbarring respondent from the practice of law in that jurisdiction, see Attorney Grievance Com’n of Maryland v. Johns, 432 Md. 207, 67 A.3d 1185 (2013), this court’s August 29, 2013, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of disbarment should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, respondent’s response to this court’s order to show cause, the D.C. Bar R. XI, § 14(g) affidavit filed by respondent on October 9, 2013, *343and the amended D.C. Bar R. XI, § 14(g) affidavit filed by respondent on October 17, 2013, it is
ORDERED that Christopher M. Johns is hereby disbarred from the practice of law in the District of Columbia, nunc pro tunc to October 9, 2013. Respondent consented to the discipline in the state of Maryland and may not re-argue that case in this court. See, In re Zdravkovich, 831 A.2d 964 (D.C.2003). Further, as the underlying complaint in the state of Maryland alleged misappropriation, such a finding, if made in the first instance in this court, would result in disbarment. See, In re Addams, 579 A.2d 190 (D.C.1990) (in virtually all cases of misappropriation, disbarment is the only appropriate sanction).